        Case 1:20-cv-04491-KHP Document 15-1 Filed 10/09/20 Page 1 of 9



                    SETTLEMENT AGREEMENT & RELEASE
        This "Settlement Agreement and Release” (the "Agreement") is made between Spaha
Pizza LLC d/b/a Lexington Pizza (“Spaha Pizza”) and Charles Devigne ("Defendants"), on
the one hand, and Bernardo Villalva a/k/a “Fiero” (“Plaintiff”), on the other hand, (collectively
“Parties”), in order to resolve Plaintiff’s allegations of violations of the Fair Labor Standards
Act, 29 U.S.C. §§ 201, et seq. (the “FLSA”), the New York Labor Law, N.Y.L.L. §§ 190, et seq.
and §§ 650 (the “NYLL”), and to resolve all other claims that Plaintiff may have against
Defendants related to the action plaintiff brought entitled Bernardo Villalva v. Spaha Pizza
LLC d/b/a Lexington Pizza and Charles Devigne, 1:20 cv 4491 (VEC) (the “Court Action”);
and

       WHEREAS, the Defendants deny that any act of unlawful conduct occurred; and

         WHEREAS, the parties desire to resolve the matter without the need for further
litigation;

        NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, it is agreed between Plaintiff and the Defendants that:

         1.    In full and final settlement of all of Plaintiff’s claims defined in Section 4 below
and in the release attached hereto as Attachment A, and after Defendants’ attorney has received
the following: (i) this Agreement executed and notarized by Plaintiff (ii) Attachment A executed
and notarized by Plaintiff, (iii) Attachment C executed by Plaintiff’s counsel, (iv) an IRS form
W-9 from Plaintiff; and (v) an IRS form W-9 from Plaintiff’s attorneys, Plaintiff will be paid
$43,000 dollars (the “Settlement Amount”), as follows:

          (a)        Within thirty (30) days of Court approval of this Agreement, or December
15, 2020, whichever is later, Defendants shall deliver to Plaintiff’s counsel Raymond Nardo,
Esq., RAYMOND NARDO, PC at 129 Third Street, Mineola, NY 11501, two checks for a total
amount of $23,000, as follows:

              i.      a check for $15,334.00 made payable to “Bernardo Villalva”; and
             ii.      a check for $7666.00 made payable to “RAYMOND NARDO, PC”

          (b)         Within sixty (60) days of Court approval of this Agreement, or January 15,
2021, whichever is later, two checks for a total amount of $10,000, as follows:

              i.      a check for $6667.00 made payable to “Bernardo Villalva”; and
             ii.      a check for $3333.00 made payable to “RAYMOND NARDO, PC”

           (c)        Within ninety (90) days of Court approval of this Agreement, or February
15, 2021, whichever is later, two final checks for a total amount of $10,000, as follows:

              i.      a check for $6667.00 made payable to “Bernardo Villalva”; and
             ii.      a check for $3333.00 made payable to “RAYMOND NARDO, PC”
        Case 1:20-cv-04491-KHP Document 15-1 Filed 10/09/20 Page 2 of 9


             (d) There will be no withholding for tax purposes from the portion of the Settlement
Amount paid to Plaintiff and his attorneys pursuant to this Section 1. It is agreed that Defendants
shall issue to both Plaintiff’s counsel and Plaintiff an IRS Form 1099 reflecting payments to the
respective recipient of the forms. No representations have been made to Plaintiff by Defendants
regarding the taxability of the monies referred to in this Section 1. Plaintiff understands that he
will be responsible for paying any and all taxes related to the payments which he receives
pursuant to this Agreement. Raymond Nardo, PC. understands that it will be responsible for
paying all taxes related to the payments which it receives pursuant to this Agreement. Further, if
Plaintiff fails to so pay any such taxes, or if any taxing authority alleges that he has failed to so
pay any such taxes, Plaintiff agrees and understands that, if it is determined by any federal, state
or local taxing authority that any of the payments made to him are taxable wages, Plaintiff shall
be fully responsible for any and all taxes, as well as any judgment or orders, fines and penalties
that may be imposed on Defendants. Plaintiff further agrees and understands that he will defend
and indemnify Defendants in all such proceedings. The taxability of the settlement monies shall
not affect the validity of this Agreement.

               (e)     Defendants also agree to execute the attached Affidavit of Confession of
Judgment, attached hereto as Exhibit B, to the benefit of Plaintiff, for $64,500 less all Settlement
Payments made under this Agreement, as well as interest at the rate of five percent per annum on
the total amount owed under the Affidavit of Confession of Judgment measured from the date
past due, and Plaintiff’s costs and reasonable attorneys’ fees in seeking such relief. Said
Affidavit of Confession of Judgment will be held in escrow by Plaintiff’s attorney and only
utilized in the case of Defendants’ default after failing to cure as provided in paragraph 1(f)
herein.
               (f)     In the event Defendants fail to pay any monthly payments to Plaintiff as
required under paragraph 1(b) herein within 10 days of its due date, Plaintiff has the right to
accelerate all monthly payments remaining owed to Plaintiff by written default notice to
Defendants by delivering such notice via the United States Post Office, certified mail, return
receipt requested to Defendants’ attorney, James J. Cutro, Esq., Law Offices of James J. Cutro,
PC, 1199 US HWY 22, Mountainside, NJ 07092. If Defendants make the payment within 10
days of the date of counsel’s receipt of the default notice, then the Defendants have cured the
default and may continue to make the remaining payments. If the default is not cured by
Defendants’, then all remaining payments are deemed accelerated and due as of the date of the
default notice, and Plaintiff has the right to file and enter the Affidavit of Confession of
Judgment attached hereto as Exhibit B.

        2.      Plaintiff agrees to execute the release attached hereto as Attachment A and to,
subject to the limitations set forth in Section 1(e) above, withdraw with prejudice all his claims
in the Court Action by authorizing his attorneys to execute and, upon receipt of the payment in
Section 1(a), file the Stipulation of Dismissal with Prejudice attached as Attachment C hereto.

       3.      Plaintiff agrees not to seek future employment with the Defendants.

        4.      Plaintiff covenants and agrees that he will not file a lawsuit or initiate any legal
proceedings against Defendants for money or other relief in connection with the claims released
herein. Plaintiff further agree that if a class, collective or representative action is or has been
brought against the Defendants in connection with the claims released herein and Plaintiff would
be eligible to participate in such action on account of his prior employment by Defendant Spaha
Pizza, LLC, he will not act as a class, collective or representative in any such action, will refrain

                                                -2-
        Case 1:20-cv-04491-KHP Document 15-1 Filed 10/09/20 Page 3 of 9


from opting in to any such action, and will not accept any monetary relief from any such action.
Plaintiff also agrees that he is not a prevailing party under any law, rule or regulation and cannot,
and will not, seek any claim for attorneys’ fees or costs related to any of the released claims or
the Court Action, except as set forth in this Agreement.

       5.      The parties agree that they will not in any way disparage each other or solicit any
comments, statements, or the like to the media or to others that may be considered derogatory or
detrimental to the good name or business reputation of the other Party. Notwithstanding the
foregoing, the Parties are not prohibited from making truthful statements about the Court Action.

        6.      Plaintiff agrees that he fully understands his obligations pursuant to Paragraphs 2,
4, and 5, and that upon any breach of any obligation thereunder, he will be liable to Defendants
for all monies paid under paragraph 1, and for all costs and expenses incurred by Defendants in
defending against a suit or enforcing this Agreement, including court costs, expenses and
reasonable attorneys’ fees. Plaintiff further agrees that any breach of Paragraphs 2, 4, and 5 will
also result in separate immediate and irreparable harm to the Defendants and, accordingly, the
Defendants may, upon such breach or threatened breach, also seek an order of the Court for
injunctive or equitable relief either to restrain a further breach or to ameliorate the continuing
impact of any prior breach, in addition to the liquidated damages as set forth herein.

       7.     Plaintiff agrees that he is barred from seeking to introduce this Agreement into
evidence in any federal, state or administrative proceeding, except to prove or enforce its terms.

        8.      Plaintiff acknowledges that the Defendants do not admit that they have done
anything wrong or treated Plaintiff unlawfully, and the Defendants specifically state that they
have not violated or abridged any federal, state, or local law or ordinance, or any right or
obligation that they may owe or may have owed to Plaintiff.

        9.      This Agreement will be construed in accordance with the laws of the State of New
York, and the parties further agree to submit any dispute over a breach of this Agreement, or
arising out of this Agreement, solely to a court of appropriate jurisdiction in New York County,
New York, without a jury trial. The Parties agree that, pursuant to the Stipulation of Dismissal
attached hereto as Exhibit C, the United States District Court for the Southern District of New
York will, notwithstanding the dismissal of this action, retain jurisdiction over adjudication of
over a breach of this Agreement or arising out of this Agreement.

       10.     The Plaintiff warrants that he is fully competent to enter into this Agreement and
has been afforded an opportunity to review this Agreement with his counsel, has had a period
of twenty-one days to consider the Agreement, that he has read and understand this
Agreement, and that he has signed this Agreement, knowingly and voluntarily, understanding
that among other rights he is waiving herein, he is expressly waiving any claims for unpaid
wages under the NYLL and the FLSA, for which the Plaintiff acknowledges he has received
proper consideration. Plaintiff also understands and acknowledges that he has been advised to
consult with an attorney regarding this Agreement and has consulted with his counsel, Raymond
Nardo, PC.

        11.     This Agreement will not become effective until the eighth day following
Plaintiff’s execution of the Agreement (the "Effective Date"), and the Plaintiff may at any time
prior to the Effective Date revoke this Agreement by giving notice of revocation in writing

                                                -3-
        Case 1:20-cv-04491-KHP Document 15-1 Filed 10/09/20 Page 4 of 9


James J. Cutro, Esq, The Law Offices of James J. Cutro, PC, 1199 US Hwy 22, Mountainside,
NJ 07092 (FAX 908-408-5620), by delivering such notice via the United States Post Office,
certified mail, return receipt requested, post-mark dated before the Effective Date.

        12.     If any provision of this Agreement is held by a court of competent jurisdiction to
be illegal, void or unenforceable, such court shall be authorized to modify the illegal, void, or
unenforceable provision(s) to the minimum extent necessary to make such provisions legal,
valid, and enforceable. In any event, all remaining provisions shall be fully enforceable.

       13.     This Agreement is the final and binding agreement among the parties and
supersedes all prior agreements.

        14.    This Agreement may only be changed, waived, discharged or terminated only by
an instrument in writing signed by the party against whom enforcement of any change, waiver,
discharge or termination is to be sought. No waiver of any term or provision of this Agreement
will be deemed a waiver of any subsequent breach of such term or provision, or the breach of
any other term or provision of this Agreement. Failure of any party to claim default of all or any
part of this Agreement by the other party, or failure to enforce all or any of its rights hereunder,
will not be construed as a waiver of any subsequent claims or rights or as novation or
modification in any way of this Agreement.

       To signify their agreement to the terms of this Agreement the parties have executed this
Agreement on the dates set forth under their signatures that appear below. This Agreement can
be executed in counterparts, and a facsimile or computer scan of the Agreement is to be deemed
as good as an original.

      [INTENTIONAL PAGE BREAK-AGREEMENT CONTINUES ON NEXT PAGE]




                                                -4-
       Case 1:20-cv-04491-KHP Document 15-1 Filed 10/09/20 Page 5 of 9



                               PLAINTIFF-RELEASOR

BERNARDO VILLALVA a/k/a FIERO

IN WITNESS WHEREOF, BERNARDO VILLALVA intending to be legally bound, has
hereunder set his hand and seal this __ day of _______ 2020.


             Signature:_____________________________________________
                           BERNARDO VILLALVA

       On this ____ day of _____________ 2020, before me personally came and appeared
BERNARDO VILLALVA, to me known and known to me to be the individual described in and
who executed the foregoing SETTLEMENT AGREEMENT and duly acknowledged to me that
he executed the same.

                                                        _________________________
                                                             Notary Public


                             DEFENDANTS-RELEASEES


Signature: _____________________________
      By: Thomas Liconte as an authorized representative of SPAHA PIZZA LLC



On this ____ day of ________________ 2020, before me personally came and
appeared__________________, to me known and known to me to be the individual described in
and who executed the foregoing SETTLEMENT AGREEMENT and duly acknowledged to me
that he executed the same.

                                                        _________________________
                                                                   Notary Public


Signature: _____________________________
      By: CHARLES DEVIGNE



On this ____ day of ________________ 2020, before me personally came and
appeared__________________, to me known and known to me to be the individual described in
and who executed the foregoing SETTLEMENT AGREEMENT and duly acknowledged to me
that he executed the same.

                                                        _________________________
                                                              Notary Public

                                           -5-
        Case 1:20-cv-04491-KHP Document 15-1 Filed 10/09/20 Page 6 of 9



                    Attachment A – BERNARDO VILLALVA RELEASE

        BERNARDO VILLALVA aka “Fiero”, and his heirs, executors, administrators,
successors, trustees, and assigns (“RELEASORS”), in consideration for the payments set forth in
paragraph 1 and for other good and valuable consideration set forth in the Agreement,
completely releases and forever discharges Spaha Pizza LLC d/b/a Lexington Pizza (“Spaha
Pizza”) and Charles Devigne, and as to the foregoing business entity and individual, any and all
parent and/or affiliate companies, subsidiaries, divisions, business units, committees, groups,
predecessors, successors, assigns, trustees, heirs, administrators, executors, officers, directors,
shareholders, employees, legal representatives, and agents of each of them (collectively referred
to as "RELEASEES"), from all actions, causes of action, suits, debts, dues, covenants, contracts,
bonuses, controversies, agreements, promises, claims, charges, complaints and demands
whatsoever in law or equity, which against the RELEASEES, RELEASORS may now have or
hereinafter can, shall or may have for, upon, or by reason of any matter, cause or thing
whatsoever, from the beginning of the world to the day and date of this Agreement, arising
under the New York Labor Law, N.Y.L.L. §§ 190 et seq. and §§ 650; the Fair Labor Standards
Act, 29 U.S.C. § 201, et seq.; the Equal Pay Act of 1963, 29 U.S.C. § 206(d); the New York
wage hour and wage-payment laws; and/or any other federal, state or local wage-hour, wage-
payment rules and/or regulations, constitutions, ordinances, public policy, contract or tort laws
relating to any claims for unpaid wages, or any claim arising under the common law relating to
any claims for unpaid wages, occurring up to and including the date of the complete execution of
this Agreement, including any claim for attorneys’ fees or costs that may be available under any
law, rule or regulation to a prevailing party, except as set forth in the Agreement.



IN WITNESS WHEREOF, RELEASOR, intending to be legally bound, has hereunder set his
hand and seal this __ day of _______ 2020


                              Signature:_____________________________________________
                                              BERNARDO VILLALVA

On this ____ day of ________________ 2020, before me personally came and appeared
BERNARDO VILLALVA, to me known and known to me to be the individual described in and
who executed the foregoing SETTLEMENT AGREEMENT and duly acknowledged to me that
he executed the same.

                                                              _________________________
                                                                   Notary Public




                                                -6-
           Case 1:20-cv-04491-KHP Document 15-1 Filed 10/09/20 Page 7 of 9


                                            Attachment B

James J. Cutro, Esq.
LAW OFFICES OF JAMES J. CUTRO, PC
1199 Route 22 East, Suite 304
Mountainside, New Jersey 07092
(908) 408-5600
Attorneys for Defendants


Bernardo Villalva,

                               Plaintiff,

                      - against -                    AFFIDAVIT OF
                                                     CONFESSION OF
Spaha Pizza LLC d/b/a Lexington Pizza,               JUDGMENT
Charles Devigne, as an individual,

Defendants.

  THOMAS LICONTE AND CHARLES DEVIGNE, being duly sworn, depose and say;

        Deponent, Thomas Liconte, is an owner of defendant, Spaha Pizza, LLC d/b/a
  Lexington Pizza, and is duly authorized to make this confession of judgment on behalf of
  the corporate defendant herein; and

       Deponent Charles Devigne, a defendant in the above-captioned action, makes this
  confession of judgment on behalf of himself personally.

        The defendants, Spaha Pizza LLC Spaha Pizza, LLC d/b/a Lexington Pizza and
  Charles Devigne, hereby confess judgment herein and authorize entry thereof against
  defendant Spaha Pizza, LLC d/b/a Lexington Pizza and Charles Devigne, jointly and
  severally, in the following sum:

     (a)    $64,500 less any amount paid to plaintiff under paragraph 1 of the Settlement
  Agreement and Release as of the date of Defendants’ default, a copy of which is attached
  hereto;

     (b)      interest at the rate of five percent per annum on the total amount owed under
  this paragraph (a) herein measured from the date past due, and;

     (c)        plaintiff’s costs and reasonable attorneys’ fees in seeking this relief herein.

         This affidavit of confession of judgment is for a debt justly to become due to the
  plaintiff arising from the following facts: Defendants’ default for failure to make
  installment payments under a Settlement Agreement and Release.

  [FURTHER DEPONENT SAYETH NOT. SIGNATURE OF DEPONENT APPEARS ON
                       THE FOLLOWING PAGE.]
                                -7-
     Case 1:20-cv-04491-KHP Document 15-1 Filed 10/09/20 Page 8 of 9




                                          SPAHA PIZZA LLC

                                          __________________________________
                                          By: Thomas Liconte as an authorized
                                          representative of SPAHA PIZZA LLC


Sworn to before me this _________
_______ day of ______ 2020




                                          CHARLES DEVIGNE


                                          __________________________________



Sworn to before me this _________
_______ day of _______ 2020




                                    -8-
        Case 1:20-cv-04491-KHP Document 15-1 Filed 10/09/20 Page 9 of 9



                                           Attachment C:


James J. Cutro, Esq.
LAW OFFICES OF JAMES J. CUTRO, PC
1199 Route 22 East, Suite 304
Mountainside, New Jersey 07092
(908) 408-5600
Attorneys for Defendants


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Bernardo Villalva,
                                                Civil No: 1:20 Civ. 4491 VEC
                              Plaintiff,

                     - against -
                                                STIPULATION OF DISCONTINUANCE
Spaha Pizza LLC d/b/a Lexington Pizza,          WITH PREJUDICE
Charles Devigne, as an individual,

Defendants.

        IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties
hereto, that no party hereto is an infant or incompetent person for whom a committee has been
appointed and no person not a party has an interest in the subject matter of the action, that the
above-captioned action be dismissed with prejudice in its entirety without costs or attorneys fees
to either party as against the other. The parties stipulate that this Court may return jurisdiction
over any dispute between the parties concerning the terms of, or alleged breach of, the
Settlement Agreement and Release entered into between the parties. This stipulation may be filed
without further notice with the Clerk of the Court.

Law Offices of James J. Cutro, PC                 RAYMOND NARDO, PC
   Attorneys for Defendants                       Attorneys for Plaintiff

By: ___________________                           By: ___________________
    James J. Cutro, Esq.                             Raymond Nardo, Esq.

Dated: ____________, ___, 2020                    Dated: ____________, __, 2020


SO ORDERED:

___________________________
USDJ


                                                -9-
